Citation Nr: 1214306	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-31 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.    

The Board remanded the Veteran's claim for additional development in July 2009 and June 2010.   


FINDING OF FACT

The Veteran does not have bilateral hearing loss attributable to his period of military service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated March 2006, April 2006, and June 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Court of Appeals for Veterans Claims (Court) has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."   Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.   It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's service separation document indicates that the Veteran's military occupation specialty was a vehicle operator and he completed jet aircraft mechanic and vehicle operator training in service.  

The Veteran's service medical records do not show any complaints, findings, diagnoses, or treatment related to hearing loss.  The Veteran entered service in September 1968 and an entrance examination was not associated with the claims file.  However, a December 1968 hearing conservation data form included  audiometric testing which revealed puretone thresholds of 0, 0, 0, 5, and 5 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 0, 0, 0, 0, and 0 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran's May 1972 separation examination included audiometric testing which revealed puretone thresholds of 10, 10, 10, 10, and 10 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 5, 5, 5, 5, and 10 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

VA outpatient treatment reports dated from January 2001 to March 2006 reflect a report of hearing loss in February 2006. 

At a September 2006 VA audiometric examination, the Veteran reported service noise exposure to aircraft and post-service noise exposure to small arms as a police officer for twenty-nine years with the use of hearing protection as well as hunting, snowmobiles, motorcycles and all-terrain vehicles.  Audiometric testing revealed puretone thresholds of 25, 20, 55, 65, and 60 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 20, 20, 60, 65, and 65 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 94 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed the Veteran with mild to moderately severe sensory hearing loss above 1000 Hertz in both ears.  The examiner noted that the claims file was reviewed.  The examiner stated that the Veteran had hearing within normal limits when he entered and was released from service.  The examiner opined that it is not likely that the Veteran's hearing loss is a result of his military noise exposure.

At a November 2009 VA audiometric examination, the Veteran reported service noise exposure to aircraft while working on the flight line and post service noise exposure to small arms as a police officer for twenty-nine years with the use of hearing protection as well as hunting, snowmobiles, motorcycles, and all-terrain vehicles.  Audiometric testing revealed puretone thresholds of 25, 25, 60, 65, and 60 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 20, 25, 65, 65, and 65 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed the Veteran with mild to moderately severe sensory hearing loss above 1000 Hertz in both ears.  The examiner indicated that the claims file was not available at the time of the examination and no etiological opinion was offered at that time.  

In December 2009, the November 2009 VA examiner reviewed the claims file and noted that the Veteran's hearing was within normal limits when he entered and was released from service.  He concluded that given the normal hearing at discharge, the Veteran's hearing loss is not a result of his military noise exposure.  

At a July 2010 VA audiometric examination, the Veteran reported service noise exposure from the flight line, jet engines, and equipment.  He reported post service noise from hunting and motor cycles.  Audiometric testing revealed puretone thresholds of 20, 30, 65, 65, and 65 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 25, 25, 70, 70, and 65 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 94 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed the Veteran with mild to severe mid to high frequency sensorineural hearing loss in the right ear and moderate to severe mid to high frequency sensorineural hearing loss in the left ear.  The examiner noted that the claims file was reviewed.  The examiner opined that it is not likely that the Veteran's hearing loss is as a result of noise exposure he experienced while in service.   The examiner's rationale was that the Veteran had normal hearing sensitivity at his discharge from service.  She stated that studies of both human and animal subjects have concluded that the most likely pronounced effects of a specific noise exposure on puretone thresholds are able to be measured immediately after the given exposure.  She further noted that there is not conclusive evidence from longitudinal studies whether permanent noise induced hearing loss can occur or result much later in life, long after the cessation of the given noise exposure.  She concluded that given the lack of evidence through studies it is not likely that delayed effects of permanent noise exposure occur.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran's military service likely included exposure to hazardous noise as a vehicle operator and jet engine mechanic.  However, there is an absence of any specific report of bilateral hearing loss until the Veteran reported hearing loss at VA in February 2006.  The first diagnosis of bilateral hearing loss based on audiometric testing came at the September 2006 VA examination, more than thirty-four years after service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of hearing loss is also evidence that weighs against the Veteran's claim.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current hearing loss and his period of military service.  The Board acknowledges that the Veteran is competent to report that he was exposed to acoustic trauma in service and has continued to experience hearing loss symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed hearing loss during service, and has continued to experience left ear hearing loss symptoms since service. 

The Board also finds that the Veteran's reports that he has continued to have hearing loss symptoms since service are credible.

However, although the Veteran contends that he has a current hearing loss disability related to his military service, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite etiology of the hearing loss disability because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding his hearing loss disability being related to noise trauma in his military service are merely speculation as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds the VA audiological evaluation performed in July 2010 to be more probative as to the etiology of the Veteran's current hearing loss disability.  The examiner provided a thorough rationale and cited to medical studies to support her opinion.  While the examiner noted that the Veteran had normal hearing at the time of discharge from service, which is not fatal to his claim, she further found that studies supported the unlikelihood of delayed permanent induced hearing loss after cessation of noise exposure.  The Board finds this to be sufficient rationale for her opinion.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that bilateral hearing loss is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  The only competent medical opinions of record indicate that the Veteran's hearing loss is less likely than not related to military service.  

Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that bilateral hearing loss is etiologically linked to the Veteran's military service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


